     Case 2:19-cv-02029-RFB-BNW Document 14
                                         13 Filed 05/27/20
                                                  05/21/20 Page 1 of 4


     GLENN A. PATERNOSTER, ESQ.
1
     Nevada Bar No. 5452
2    POOJA KUMAR, ESQ.
     Nevada Bar No. 12988
3    PATERNOSTER LAW GROUP
     400 South 4th Street, Suite 300
4
     Las Vegas, Nevada 89101
5    Telephone: (702) 654-1111
     Facsimile: (702) 522-1522
6    glenn@paternosterlaw.com
     pooja@paternosterlaw.com
7
     Attorneys for Plaintiff
8
                                   UNITED STATES DISTRICT COURT
9                                       DISTRICT OF NEVADA
10

11   JAN E. BISHOP, individually,                        CASE NO.: 2:19-cv-02029-RFB-BNW

12                   Plaintiff,                          STIPULATION AND [PROPOSED] ORDER
     vs.                                                 TO EXTEND DISCOVERY DEADLINES
13

14   THE VONS COMPANIES, INC., a Nevada     [FIRST REQUEST]
     Foreign Corporation; DOE MANAGER; DOES
15   I through XX; and ROE CORPORATIONS I
     through XX, inclusive
16

17                   Defendants.

18             COME NOW, Plaintiff JAN E. BISHOP (hereinafter “Plaintiff”) and Defendant THE VONS
19   COMPANIES, INC. (hereinafter “Defendant”), by and through their respective counsel of record,
20   and hereby stipulate and agree to extend discovery deadlines in the above captioned matter. This is
21   the first request to extend discovery deadlines in this matter.
22   I.        DISCOVERY COMPLETED TO DATE
23             To date, the Parties have completed the following discovery:
24         •   The Parties attended the FRCP 26(f) conference.
25         •   The Parties exchanged FRCP 26(a) initial disclosures.
26         •   Plaintiff provided Defendant with executed medical authorizations to obtain Plaintiff’s
27             relevant medical records.
28




                                                       -1-
     Case 2:19-cv-02029-RFB-BNW Document 14
                                         13 Filed 05/27/20
                                                  05/21/20 Page 2 of 4



1           •   Defendant propounded written discovery requests upon Plaintiff pursuant to FRCP 33,
2               FRCP 34, and FRCP 36.
3           •   Plaintiff served responses to written discovery requests upon Defendant pursuant to FRCP
4               33, FRCP 34, and FRCP 36.
5           •   Defendant noticed the deposition of Plaintiff for June 12, 2020.
6    II.        DISCOVERY REMAINING TO BE COMPLETED
7               The Parties have yet to complete the following discovery:
8           •   Plaintiff intends to propound written discovery requests upon Defendant pursuant to FRCP
9               33, FRCP 34, and FRCP 36.
10          •   Upon receipt of written discovery requests, Defendant intends to serve responses to same
11              upon Plaintiff pursuant to FRCP 33, FRCP 34, and FRCP 36.
12          •   Defendant intends to conduct the deposition of Plaintiff.
13          •   Plaintiff intends to notice and conduct the deposition of Defendant’s FRCP 30(b)(6)
14              representative.
15          •   The Parties intend to depose percipient witnesses as listed in their respective FRCP 26(a)
16              initial disclosures and supplements thereto.
17          •   The Parties intend to serve expert disclosures pursuant to FRCP 26(a).
18          •   The Parties intend to depose experts.
19          •   Defendant intends to depose Plaintiff’s medical providers.
20          •   The Parties will determine whether additional written discovery requests shall be
21              propounded on one another.
22   III.       REASONS WHY DISCOVERY HAS NOT BEEN COMPLETED TO DATE
23              Good cause exists for the Parties’ request for extension of discovery deadlines. Because of
24   the current COVID-19 pandemic, the Parties have been unable to coordinate times and/or dates for
25   discovery to proceed. Additionally, the Parties’ respective counsel have had differing schedules in
26   and out of the office, preventing proper discovery and investigation in this matter. For instance,
27   counsel for Plaintiff has been limited in the number of hours she works, and she is not in office for
28   the majority of those limited hours.




                                                         -2-
     Case 2:19-cv-02029-RFB-BNW Document 14
                                         13 Filed 05/27/20
                                                  05/21/20 Page 3 of 4



1              Additionally, counsel for Plaintiff is currently expecting, and she, therefore, seeks extension
2    of discovery deadlines so that she may litigate this matter properly while accounting for her
3    upcoming maternity leave in September 2020.
4              The Parties aver that they seek this extension of discovery deadlines in good faith and are
5    not doing so for any dilatory purpose or to cause undue delay.
6    IV.       PROPOSED DISCOVERY SCHEDULE
7              Currently, the discovery deadlines remaining in this matter are as follows:
8          •   Discovery Cut-Off      .       .      .         .     .       August 18, 2020
9          •   Deadline to Amend Pleadings/Add Parties         .     .       past
10         •   Initial Expert Disclosure Deadline    .         .     .       June 19, 2020
11         •   Interim Status Report Deadline        .         .     .       June 19, 2020
12         •   Rebuttal Expert Disclosure Deadline .           .     .       July 19, 2020
13         •   Deadline to File Dispositive Motions .          .     .       September 17, 2020
14         •   Deadline to File Pre-Trial Order      .         .     .       October 17, 2020
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //




                                                         -3-
     Case 2:19-cv-02029-RFB-BNW Document 14
                                         13 Filed 05/27/20
                                                  05/21/20 Page 4 of 4



1           The Parties propose the following discovery schedule:
2       •   Discovery Cut-Off     .      .       .         .     .      February 18, 2021
3       •   Deadline to Amend Pleadings/Add Parties        .     .      past
4       •   Initial Expert Disclosure Deadline   .         .     .      December 18, 2020
5       •   Interim Status Report Deadline       .         .     .      December 18, 2020
6       •   Rebuttal Expert Disclosure Deadline .          .     .      January 18, 2021
7       •   Deadline to File Dispositive Motions .         .     .      March 19, 2021
8       •   Deadline to File Pre-Trial Order     .         .     .      April 19, 2021
9           IT IS SO STIPULATED.
10   DATED this 21st day of May, 2020.                     DATED this 21st day of May, 2020.
11
     PATERNOSTER LAW GROUP                                 BRANDON SMERBER LAW FIRM
12
     /s/ Pooja Kumar                                       /s/ Andrew Guzik
13   ______________________________                        ______________________________
     GLENN A. PATERNOSTER, ESQ.                            LEW BRANDON, JR., ESQ.
14
     Nevada Bar No. 5452                                   Nevada Bar No. 5880
15   POOJA KUMAR, ESQ.                                     ANDREW GUZIK, ESQ.
     Nevada Bar No. 12988                                  Nevada Bar No. 12758
16   400 South 4th Street, Suite 300                       139 East Warm Springs Road
     Las Vegas, Nevada 89101                               Las Vegas, Nevada 89119
17
     Attorneys for Plaintiff                               Attorneys for Defendant
18
     Jan E. Bishop                                         The Vons Companies, Inc.
      IT IS ORDERED that ECF No. 13 is GRANTED. The
19
      parties are advised that the Court does not normally
20    grant extensions of this length. However, based on the
      unique circumstances here, the Court will do so and
21    expect the parties not to seek further extensions unless
      there are extremely compelling reasons so doing so.
22
            IT IS SO ORDERED.
23

24                     27th day of _________________________,
            DATED this ____         May                       2020.
25

26
                                                 _____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
27

28




                                                     -4-
